Citation Nr: 1745109	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-04 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Miguel F. Eaton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The instant appeal has an extended procedural history that was most recently set out in a September 2015 Board remand.

In December 2014, the Veteran testified before a Veterans Law Judge, who is no longer with the Board, during a hearing held at the Board's office in Washington, D.C. A transcript of this proceeding is of record. At that time, the Veteran submitted additional evidence and waived his right to have that evidence initially considered by the originating agency. As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case. By letter dated August 16, 2017, his attorney waived his right to such hearing.

The Veteran had sought to reopen a claim for service connection for a psychiatric disorder, other than PTSD, which was denied in a November 2009 final Board decision. His representative indicated during the December 2014 hearing that the new and material evidence claim was a claim to reopen both previously denied claims for service connection for PTSD and schizophrenia. However, in a May 2015 letter, his representative informed the Board that the Veteran wished to proceed solely on the PTSD claim and did not wish to pursue a claim to reopen the claim for service connection for schizophrenia. In September 2015, the Board limited the appeal to the PTSD diagnosis only. The Board found that the Veteran had presented new and material evidence and reopened the claim for service connection for PTSD.

In the same September 2015 Board decision, the Board remanded the matters of this appeal to the RO for further development. Specifically, the Board remanded the case to the RO to obtain any outstanding records; to schedule the Veteran for a VA examination, and to readjudicate the claim. There has been substantial compliance with these remand directives.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS), with some supplemental documentation from the Virtual VA system. Thus, any future consideration of the Veteran's case should take into account the existence of this electronic record. 


FINDING OF FACT

The competent and probative evidence of record does not establish that the Veteran manifests PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

VA also has a duty to assist a Veteran in the development of the claim. That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and VA examination reports. The Veteran was afforded VA examinations in October 2016 which consisted of interview of the Veteran and review of the entire record. The opinion of the VA examiner is based on an accurate factual history as deemed by the Board, and provides adequate rationale for the conclusion reached.

The Board remanded this case in September 2015 for further development and so that the Veteran could be afforded VA examination and treatment records could be associated with the claims file. These actions were accomplished. See Stegall v. West, 11 Vet. App. 268 (1998). 

Relevant Laws and Regulations

Service Connection

Under applicable VA law, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal link (nexus) between current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran claims that he has PTSD due to his service in Guam. In April 2007, the Veteran stated of his in-service stressors as his friend's brother "was killed by small arms fire Kuam Nam Vietnam while serving in the U.S. Marine Corps. The year (he) was killed, his brother and I enlisted in the Air Force. When (his brother) was killed, (my friend) was precluded from serving overseas duty. I was sent temporary duty to Andersen AFB Guam ... During my tour in Guam, my squadron was shelled and we had to live in tents for 6 months until our barracks could be rebuilt. Our living conditions were deplorable I constantly saw dead men in trees and around the perimeter. Poachers trying to get into our restricted area was tolerated every day. The constant threat and demand on security policemen was deplorable. Poachers were constantly shooting at us. The planes returning from Vietnam were in shambles and the bombs they were carrying had not ejected. The pins holding them on the aircraft were gone so they fall off the aircraft and explode at any time. We were in constant danger from aircraft hung ordnance and from poachers firing at us. Add to that the fact that my friend s brother was killed so we did not go into the military on the Buddy Program as we had planned really led to serious stress for me."

A March 1979 transcript from a Regional Office hearing notes that the Veteran "complained of nightmares. I have dreams about people you know dressed up in white clothes and sheets and they come and take me away." These dreams were described as constant. See Hearing Transcript, dated March 1979.

The March 1979 report of Dr. H. indicates that he treated the Veteran for approximately 18 months. Dr H. stated that the Veteran "had been injured at his job and had complained of ongoing pain. There was very little evidence to support a permanent injury to his back but there was much evidence to support an emotional overlay to the patient s difficulty." In summary Dr H. stated "All in all we have a fairly complete picture of (the Veteran's) situation now. (I)n October 1977 he had a suicidal attempt and was thought of as having a depressive reaction and he was hospitalized again in December 1977 at which time a clear cut psychotic picture had emerged. The patient's perception of his pain his perception of his disability from the pain (and) the feeling that he had not been treated fairly by his employers who did not take him to the doctor when he was originally hurt compounded itself into a full psychosis in a matter of a year and a half." See Treatment Records, dated March 1979.

A May 1979 neuropsychiatric report by VA physician Dr. J. noted that that Veteran stated "I can't sleep. I feel that the people I used to work for are going to come after me. Feel sometime like they are going to kill me." Dr. J. stated "We are dealing with a veteran who presents primarily somatic orthopedic type complaints referable to his back. On the other hand, he is under a degree of tension complains of anxiety apprehensive fearful periods particularly at night. He had a rather odd strange staring expression and manner. There are strong paranoid features but no definite delusional or hallucinatory material. Affect is a little odd and (strange)." Dr. J. diagnosed the Veteran with anxiety reaction with conversion features. See Treatment Records, dated May 1979.

A November 1992 VA examination report by Dr. R. diagnosed the Veteran with PTSD and depression citing flashbacks, nightmares, night sweats, trouble sleeping, isolation, and depression. No other symptoms are noted. This very brief report indicates that the Veteran had never deployed to Vietnam and no specific stressor is cited. See VA Examination, dated November 1992.

Similarly, September 1993 Outpatient Alcohol and drug treatment program records from the Dublin Georgia VAMC indicate that the Veteran was diagnosed with polysubstance dependence continuous and with dysthymic disorder. This document also notes a history of two and a half weeks of treatment for an anxiety reaction in 1976. The Veteran had stated his anxiety was related to a fall that occurred while he was serving in the Air Force. See Treatment Records, dated September 30, 1993.

An October 1993 discharge diagnosis from a hospitalization at the Carl Vinson VAMC notes that the Veteran's diagnoses included polysubstance dependence (alcohol cocaine marijuana) continuous and schizophrenia chronic undifferentiated type. See Treatment Records, dated October 16, 1993.

A November 1993 treatment note from the Carl Vinson VAMC notes that the Veteran completed substance abuse rehabilitation. The treating physician noted that the Veteran "had been slightly inappropriate at times, speech vague and tangential affect flat and silly. Talked about auditory hallucinations but can't describe." The treating physician diagnosed the Veteran with schizophrenia. See Treatment Records, dated November 18, 1993.

An October 1995 Mental Health Clinic note indicated that the Veteran was diagnosed with "Schizophrenia Undiff (erentiated) and given a rule out diagnosis of Polysubstance Abuse." See Treatment Records, dated October 1995.

A March 1998 psychological evaluation conducted by Dr. S. indicated the Veteran was deemed to have a mental disorder. Dr. S diagnosed the Veteran with schizophrenia chronic undifferentiated type and somatoform pain disorder associated with both psychological factors and a general medical condition. Dr. S. also noted that, on Axis II, the Veteran had a probable premorbid schizotypal personality disorder. See Treatment Records, dated March 1998.

A 2001 PTSD screen also indicated the Veteran stated that he had not been in combat, had not been in an accident, had not been threatened with a weapon, and had not seen someone being badly injured or killed. See Treatment Records, dated March 2001.

An April 2002 Notes from outpatient mental health treatment at the Carl Vinson VAMC indicate that the Veteran was diagnosed as having only Paranoid Schizophrenia. See Treatment Records, dated April 2002.

A June 2002 letter from Dr. M. confirmed that he treated the Veteran in 1978. Dr. M. diagnosed the Veteran with "schizoaffective disorder possibly posttraumatic stress disorder with polysubstance dependency and with mixed personality disorder not otherwise specified." See Letter, dated June 2002.

A March 2003 note stated that the veteran had reported he was "stationed on Guam for a while and when on guard duty with a canine fell in a hole created by a B 52 and fractured his leg from that point on states that he developed emotional problems and that his performance gradually declined. States that he was under a good deal of stress on Guam and wonders about possibility of PTSD. He was diagnosed at the time however as having schizophrenia chronic paranoid by history under fair marginal control." An April 2003 VA Mental Health Clinic note indicates that the Veteran was diagnosed at the time with paranoid schizophrenia chronic. See Treatment Records, dated April 2003.

In March 2009, the Veteran underwent a VA examination for his claimed PTSD. The examiner found the "presence of schizophrenia as evidenced by hallucinations, delusions, paranoia, thought disorganization, and mild negative symptoms. This evaluator does not find signs or symptoms consistent with PTSD irrespective of the presence of a confirmed stressor. (The Veteran) does not describe nightmares, flashbacks, or intrusive memories of the verified stressors. He does not describe with respect to the verified stressors the presence of avoidant behavior, difficulty recalling the stressors (except as might be expected with substance abuse), restricted range of affect, or feelings of detachment from others that would not be otherwise explained by schizophrenia. He does not describe with respect to the verified stressors the presence of exaggerated startle response, hypervigilance, poor concentration, or sleep problems that are not better explained by schizophrenia." See VA Examination, dated March 2009. 

A December 2011 VA treatment record reflects a PTSD diagnosis in accordance with the DSM-IV. However, a March 2012 record indicated sub-threshold PTSD noting that the Veteran appeared confused and demonstrated questionable understanding of the tests given him. A June 2013 mental health consultation included the Veteran's reported history of enduring hardship in Vietnam, having to sleep on the ground and walk for miles. 

In October 2016, the Veteran underwent another VA psychological examination. The examiner found that the "Veteran does not currently meet the diagnostic criteria for PTSD. He currently meets diagnostic criteria for unspecified schizophrenia spectrum and other psychotic disorder which was less likely than so (less than 50% probability) incurred in or caused by his military service. He reports that he started having mental health difficulties after he was discharged from the military." See VA Examination, dated October 2016.

Specifically, the 2016 examiner found that the Veteran does not have PTSD and that the Veteran's symptomology is related to his unspecified schizophrenia. In addition, the examiner found that the Veteran's claimed stressors did not meet Criterion A (i.e., it was not adequate to support the diagnosis of PTSD); was not related to the Veteran's fear of hostile military or terrorist activity; and was not related to personal assault. The examiner further opined that the Veteran did not have: exposure to actual or threatened death, serious injury, or sexual violence; the presence of intrusion symptoms associated with the traumatic event(s), beginning after the traumatic event(s) occurred; persistent avoidance of stimuli associated with the traumatic event(s), beginning after the traumatic events(s) occurred, negative alterations in cognitions and mood associated with the traumatic event(s), beginning or worsening after the traumatic event(s); or marked alterations in arousal and reactivity associated with the traumatic event(s), beginning or worsening after the traumatic event(s) occurred. See VA Examination, dated October 2016.

The Board finds, by a preponderance of the evidence, that the competent and probative evidence of record does not establish that the Veteran has manifested PTSD for any time since service. On the one hand, the record includes diagnoses of PTSD in the VA clinic setting, a November 1992 VA Compensation and Pension examination report, and consideration of a diagnosis of PTSD by a private physician in 1978. However, the probative value of the PTSD diagnosis in the clinic setting is lowered based on the lack of supporting rationale for how the diagnostic criteria are met. The private examiner stated that the Veteran "possibly" had PTSD which is not a definitive diagnosis and, thus, has reduced probative value. 

The diagnosis of PTSD by the November 1992 VA examiner is supported by references to the Veteran's symptoms of nightmares and recollections of events for being in the "war zone" in Guam during the Vietnam Era. However, the probative value of this diagnosis is reduced as it does not reflect consideration of the claims folder which includes the Veteran's diagnosis of psychosis prior to the examination. Additionally, this examination report must be viewed in the context of the subsequent decades of treatment reflecting continued diagnoses of psychosis and the Veteran's inconsistent reports of stressors, including denial of PTSD stressors in 2001 and reporting service in the Republic of Vietnam which is clearly inaccurate when reviewing his service personnel records and even his prior denials of serving in Vietnam.

In this context, the Board finds that the October 2016 VA Compensation and Pension examination report holds the greatest probative weight as to whether the Veteran manifests PTSD. In this respect, the examiner had benefit of review of the claims folder which reflected decades-worth of evaluations that overwhelming offered diagnosis of psychosis, and included the Veteran's recorded history of events and symptomatology. The examiner provided findings for all diagnostic criteria and explained why the full criteria for diagnosing PTSD had not been met. This examiner further explained why the Veteran's symptomatology met the criteria for diagnosing schizophrenia which is consistent with the decades-worth of treatment records.  

The Board has considered the Veteran's lay statements and other evidence submitted by the Veteran. However, the Veteran's personal belief that he manifests PTSD holds no probative value as diagnosing PTSD is beyond the competence of a lay person.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).

For all of the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


